SEAMAN, Circuit
Judge, after stating the facts, delivered the opinion of the court.-
-..No meritorious question or substantial right on the part of the appellants is presented, either in the motion below or in this appeal. Upon *425what theory of law or fact the motion was made in either phase — to set aside the decree in admiralty or to have satisfaction entered — in the face of the undisputed facts stated in the record below we are at a loss to understand. Conceding that the court sitting in admiralty may entertain a motion for an entry of satisfaction of its decree, upon notice and showing of payment, within the general doctrine of the control of courts over execution of their decrees (vide The Elmira [C. C.] 16 Fed. 133, 135), no rule or authority in admiralty sanctions summary proceedings thereupon to settle controversies which may arise collaterally even between the parties; and surely no such motion can extend to an adjudication against strangers. The citations to that end on the appellants’ brief furnish no support for the summary relief sought, under the facts disclosed, even were their rule applicable; but all relate to the practice at law in various states, under statutory provisions, and are not precedents for such motion in admiralty. So, were the order denying the motion reviewable, the ruling upon appeal would be free from difficulty.
The question 'arises, however, whether such order is appealable, and we are of opinion that it was merely a ruling upon a, collateral motion, and in no sense conclusive in respect of the controversy tendered. In the case of The Elmira, 16 Fed. 133, the opinion by Mr. Justice Matthews, sitting in the Circuit Court, aptly states the rule applicable to such proceedings in admiralty after final decree in the cause. There the appeal was to the Circuit Court from an order of the District Court —under the provision then existing in sections 631, 636, Rev. St., for appeals from final decrees in admiralty — denying a motion by one of the parties to quash and satisfy the execution issued under a decree. It was held that the decree terminated the litigation and fixed the rights of the parties; that the process of the court, in execution of the decree, was “under its control, exercising a discretion under the law”; and that denial of such a motion was not an appealable decision, under the authorities which are reviewed in the opinion. Of the authorities there referred to, it is sufficient to cite the leading cases of Boyle v. Zacharie, 6 Pet. 647, 8 L. Ed. 527 (see 3 Notes U. S. Rep. 306) and Pickett v. Legerwood, 7 Pet. 144, 8 L. Ed. 638. Like the denial of leave to intervene in a cause, the order in question is not reviewable (Credits Commutation Co. v. United States, 177 U. S. 311, 315, 20 Sup. Ct. 636, 44 L. Ed. 782), as it decides no ultimate rights of the parties, but relegates them to independent remedies.
This appeal challenges an order which merely denies a motion collateral to the admiralty decree, not determinative of any controversy of law or fact, and not a final decision within the settled rule and poliev of all provisions for review under the federal system. McLish v. Roff 141 U. S. 661, 655, 12 Sup. Ct. 118, 35 L. Ed. 893. So the appeal is dismissed.